 



Exhibit 10.4
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
                This Amended and Restated Employment Agreement (this
“Agreement”) is dated as of August 2, 2007, originally effective November 9,
2005, between Novavax, Inc., a Delaware corporation having its principal office
at 9920 Belward Campus Drive, Rockville, MD 20850, and Raymond J. Hage, Jr., an
individual with a mailing address of 115 Applegate Drive, West Chester 19355
(“Executive”). This Agreement is being amended and restated to provide for
certain required changes.
                The Company and Executive hereby agree as follows:
                1.             Employment.  The Company hereby employs Executive
and Executive hereby accepts employment as Senior Vice President of Commercial
Operations upon the terms and conditions hereinafter set forth. As used
throughout this Agreement, “Company” shall mean and include any and all of its
present and future subsidiaries and any and all subsidiaries of a subsidiary.
Executive warrants and represents that he is free to enter into and perform this
Agreement and is not subject to any employment, confidentiality, non-competition
or other agreement which prohibits, restricts, or would be breached by either
his acceptance or his performance of this Agreement.
                2.             Duties.  During the Term (as hereinafter
defined), Executive shall devote his full business time to the performance of
services as Senior Vice President of Commercial Operations of Novavax, Inc.,
performing such services, assuming such responsibilities and exercising such
authority as are set forth in the Bylaws of the Company for such offices and
assuming such other duties and responsibilities as prescribed by the President
and CEO and Board of Directors. During the Term, Executive’s services shall be
completely exclusive to the Company and he shall devote his entire business
time, attention and energies to the business of the Company and the duties which
the Company shall assign to him from time to time. Executive agrees to perform
his services faithfully and to the best of his ability and to carry out the
policies and directives of the Company. Notwithstanding the foregoing, it shall
not be a violation of this Agreement for the Executive to serve as a director of
any company whose products do not compete with those of the Company and to serve
as a director, trustee, officer, or consultant to a charitable or non-profit
entity; provided that such service does not adversely affect Executive’s ability
to perform his obligations hereunder. Executive agrees to take no action which
is in bad faith and prejudicial to the interests of the Company during his
employment hereunder. Notwithstanding the location where Executive shall be
based, as set forth in this Agreement, he also may be required from time to time
to perform duties hereunder for reasonably short periods of time outside of said
area.
                3.             Term.  The term of this Agreement shall be for
the period beginning on August 10, 2005 and continuing until September 1, 2008,
unless earlier terminated pursuant to Section 7 hereof (the “Term”) and shall be
renewable on the terms set forth herein upon agreement of the Company and
Executive of the term of such renewal and the initial base compensation
applicable to the renewal term. The parties acknowledge that the employment
hereunder is employment at will.

 



--------------------------------------------------------------------------------



 



                4.             Compensation.
                                (a)        Base Compensation.  For all
Executive’s services and covenants under this Agreement, the Company shall pay
Executive an annual salary, which is $238,392 as of this amendment and
restatement, established by the Board of Directors or an authorized committee
thereof (in accordance with the management processes) and payable in accordance
with the Company’s payroll policy as constituted from time to time. The Company
may withhold from any amounts payable under this Agreement all required federal,
state, city or other taxes and all other deductions as may be required pursuant
to any law or government regulation or ruling.
                                (b)        Bonus Program.  The Company agrees to
pay the Executive a performance and incentive bonus in respect of Executive’s
employment with the Company each year in an amount determined by the President
and CEO and Board of Directors (or any committee of the Board of Directors
authorized to make that determination) to be appropriate based upon Executive’s,
and the Company’s, achievement of certain specified goals, with a maximum bonus
of 40%, or any other percentage determined by the Board of Directors, of
Executive’s base salary during the year to which the bonus relates. Such bonus
shall be payable no later than two and one-half months following the year for
which the bonus applies. The bonus shall be paid out partly in cash and partly
in shares of restricted stock, in the discretion of the Board of Directors.
                                (c)        Stock Awards.  Executive will be
eligible for additional stock awards based upon performance subject to the
approval of the President and Chief Executive Officer and the Board of
Directors.
                5.             Reimbursable Expenses.  Executive shall be
entitled to reimbursement for reasonable expenses incurred by him in connection
with the performance of his duties hereunder in accordance with such procedures
and policies for executive officers as the Company has heretofore or may
hereafter establish.
                6.             Benefits.  (a)  Executive shall be entitled to
four weeks of paid vacation time per year starting from January 1, 2006,
calculated and administered in accordance with Company policies for executive
officers in effect from time to time. The Executive shall be entitled to all
other benefits associated with normal full time employment in accordance with
Company policies.
                                (b)        Executive shall be entitled to
participate in the Company’s Change of Control Severance Benefit Plan adopted
August 10, 2005.
                7.             Termination of Employment.
                                (a)        Notwithstanding any other provision
of this Agreement, Executive’s employment may be terminated, without such action
constituting a breach of this Agreement:
                                             (i)        By the Company, for
“Cause,” as defined in Section 7(b) below;
                                             (ii)       By the Company, upon 30
days’ notice to Executive, if he should be prevented by illness, accident or
other disability (mental or physical) from discharging his duties hereunder for
one or more periods totaling three consecutive months during any twelve-month
period;

2



--------------------------------------------------------------------------------



 



                                             (iii)      By the Executive with
“Good Reason”, as defined in Section 7(c) below, within 30 days of the
occurrence or commencement of such Good Reason;
                                             (iv)      By the event of
Executive’s death during the Term.
                                (b)        “Cause” shall mean (i) Executive’s
willful failure or refusal to perform in all material respects the services
required of him hereby, (ii) Executive’s willful failure or refusal to carry out
any proper and material direction by the President and CEO or Board of Directors
with respect to the services to be rendered by him hereunder or the manner of
rendering such services, (iii) Executive’s willful misconduct in the performance
of his duties hereunder, (iv) Executive’s commission of an act of fraud,
embezzlement or theft or a felony involving moral turpitude, (v) Executive’s use
or disclosure of Confidential Information (as defined in Section 10 of this
Agreement), other than for the benefit of the Company in the course of rendering
services to the Company or (vi) Executive’s engagement in any activity
prohibited by Section 11 of this Agreement. For purposes of this Section 7, the
Company shall be required to provide Executive a specific written warning with
regard to any occurrence of subsections (b)(i), (ii) and (iii) above, which
warning shall include a statement of corrective actions and a 30 day period for
the Executive to respond to and implement such actions, prior to any termination
of employment by the Company pursuant to Section 7(a)(i) above.
                                (c)        “Good Reason” shall mean the
Company’s material reduction or diminution of Executive’s responsibilities and
authority, other than for Cause, without his consent.
                8.             Separation Pay.  (a)  Subject to Executive’s
execution and delivery to the company of the Company’s standard form of
Separation and Release Agreement, the Company shall pay Executive an amount
equal to the Separation Pay, or Change of Control Separation Pay, as applicable
and as defined in Section 8(b) below, upon the occurrence of the applicable
Separation Event, as defined in Section 8(c) below, but in no case later than
two and one-half months following the year in which the Separation Event occurs.
Separation Pay, Change of Control Separation Pay shall each be payable in
accordance with the Company’s payroll policy as constituted from time to time,
and shall be subject to withholding of all applicable federal, state and local
taxes and any other deductions required by applicable law. In the event of
Executive’s death, the Company’s obligation to pay further compensation
hereunder shall cease forthwith, except that Executive’s legal representative
shall be entitled to receive his fixed compensation for the period up to the
last day of the month in which such death shall have occurred.
                                (b)        “Separation Pay” shall mean a lump
sum amount equal to six months of Executive’s then effective salary.
                                (c)        “Separation Event” shall mean: (i)
the Company’s termination of Executive’s employment by the Company without
Cause, during the Term; or (ii) the termination of Executive’s employment by the
Executive for Good Reason.

3



--------------------------------------------------------------------------------



 



                9.             All Business to be Property of the Company;
Assignment of Intellectual Property.
                                (a)        Executive agrees that any and all
presently existing business of the Company and all business developed by him or
any other employee of the Company including without limitation all contracts,
fees, commissions, compensation, records, customer or client lists, agreements
and any other incident of any business developed, earned or carried on by
Executive for the Company is and shall be the exclusive property of the Company,
and (where applicable) shall be payable directly to the Company.
                                (b)        Executive hereby acknowledges that
any plan, method, data, know-how, research, information, procedure, development,
invention, improvement, modification, discovery, design, process, work of
authorship, documentation, formula, technique, trade secret or intellectual
property right whatsoever or any interest therein whether patentable or
non-patentable, patents and applications therefor, trademarks and applications
therefor or copyrights and applications therefor (herein sometimes collectively
referred to as “Intellectual Property”) made, conceived, created, invested,
developed, reduced to practice and/or acquired by Executive solely or jointly
with others during the Term is the sole and exclusive property of the Company,
as work for hire, and that he has no personal right in any such Intellectual
Property. Executive hereby grants to the Company (without any separate
remuneration or compensation other than that received by him from time to time
in the course of his employment) his entire right, title and interest throughout
the world in and to, all Intellectual Property, which is made, conceived,
created, invested, developed, reduced to practice and/or acquired by him solely
or jointly with others during the Term.
                10.           Confidentiality.  Executive acknowledges his
obligation of confidentiality with respect to all proprietary, confidential and
non-public information of the Company, including all Intellectual Property.
Executive shall not, either during the Term or thereafter, use for any purpose
other than the furtherance of the Company’s business, or disclose to any person
other than a person with a need to know such confidential, proprietary or
non-public information for the furtherance of the Company’s business who is
obligated to maintain the confidentiality of such information, any information
concerning any Intellectual Property, or other confidential, proprietary or
non-public information of the Company, whether Executive has such information in
his memory or such information is embodied in writing or other tangible form.
All originals and copies of any of the foregoing, however and whenever produced,
shall be the sole property of the Company. Upon the termination of Executive’s
employment in any manner or for any reason, Executive shall promptly surrender
to the Company all copies of any of the foregoing, together with any documents,
materials, data, information and equipment belonging to or relating to the
Company’s business and in his possession, custody or control, and Executive
shall not thereafter retain or deliver to any other person any of the foregoing
or any summary or memorandum thereof.

4



--------------------------------------------------------------------------------



 



                11.           Non-Competition Covenant.  As the Executive has
been granted options to purchase stock in the Company and as such has a
financial interest in the success of the Company’s business and as Executive
recognizes that the Company would be substantially injured by Executive
competing with the Company, Executive agrees and warrants that within the United
States, he will not, unless acting with the Company’s express prior written
consent, directly or indirectly, while an employee of the Company and during the
Non-Competition Period, as defined below, own, operate, join, control,
participate in, or be connected as an officer, director, employee, partner,
stockholder, consultant or otherwise, with any business or entity which competes
with the business of the Company (or its successors or assigns) as such business
is now constituted or as it may be constituted at any time during the Term of
this Agreement; provided, however, that Executive may own, and exercise rights
with respect to, less than one percent of the equity of a publicly traded
company. The “Non-Competition Period” shall be a period of six months following
termination of employment.
                Executive and the Company are of the belief that the period of
time and the area herein specified are reasonable in view of the nature of the
business in which the Company is engaged and proposes to engage, the state of
its business development and Executive’s knowledge of this business; however, if
such period or such area should be adjudged unreasonable in any judicial
proceeding, then the period of time shall be reduced by such number of months or
such area shall be reduced by elimination of such portion of such area, or both,
as are deemed unreasonable, so that this covenant may be enforced in such area
and during such period of time as is adjudged to be reasonable.
                12.           Non-Solicitation Agreement.  Executive agrees and
covenants that he will not, unless acting with the Company’s express written
consent, directly or indirectly, during the Term of this Agreement or during the
Non-Competition Period (as defined in Section 11 above) solicit, entice or
attempt to entice away or interfere in any manner with the Company’s
relationships or proposed relationships with any customer, officer, employee,
consultant, proposed customer, vendor, supplier, proposed vendor or supplier or
person or entity or person providing or proposed to provide research and/or
development services to, on behalf of or with the Company.
                13.           Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed to have been given on actual
receipt after having been delivered by hand, mailed by first class mail, postage
prepaid, or sent by Federal Express or similar overnight delivery services, as
follows: (a) if to Executive, at the address shown at the head of this
Agreement, or to such other person(s) or address(es) as Executive shall have
furnished to the Company in writing and, if to the Company, to it at the address
set forth in the preamble hereto with a copy to David A. White, Esq., White
White & Van Etten, LLP, 55 Cambridge Parkway, Cambridge, Massachusetts 02142, or
to such other person(s) or address(es) as the Company shall have furnished to
Executive in writing.
                14.           Assignability.  In the event of a change of
control (as defined in the Company’s Change of Control Severance Benefit Plan
adopted August 10, 2005), the terms of this Agreement shall inure to the benefit
of, and be assumed by, the acquiring person (as defined in the Company’s Change
of Control Severance Benefit Plan adopted August 10, 2005). This Agreement shall
not be assignable by Executive, but it shall be binding upon, and to the extent
provided in Section 8 shall inure to the benefit of, his heirs, executors,
administrators and legal representatives.

5



--------------------------------------------------------------------------------



 



                15.           Entire Agreement.  This Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof and there have been no oral or other prior agreements of any kind
whatsoever as a condition precedent or inducement to the signing of this
Agreement or otherwise concerning this Agreement or the subject matter hereof.
Notwithstanding the foregoing, Executive acknowledges that he is required as a
condition to continued employment, to comply at all times, with the Company’s
policies affecting employees, including the Company’s published Code of Ethics,
as in effect from time to time. Executive also acknowledges that the
Non-Disclosure and Non-Competition Agreement he signed upon becoming an employee
remains in full force and effect despite the changes in his employment status
with the Company.
                16.           Equitable Relief.  Executive recognizes and agrees
that the Company’s remedy at law for any breach of the provisions of Sections 9,
10, 11 or 12 hereof would be inadequate, and he agrees that for breach of such
provisions, the Company shall, in addition to such other remedies as may be
available to it at law or in equity or as provided in this Agreement, be
entitled to injunctive relief and to enforce its rights by an action for
specific performance. Should Executive engage in any activities prohibited by
this Agreement, he agrees to pay over to the Company all compensation,
remuneration or monies or property of any sort received in connection with such
activities; such payment shall not impair any rights or remedies of the Company
or obligations or liabilities of Executive which such parties may have under
this Agreement or applicable law.
                17.           Amendments.  This Agreement may not be amended,
nor shall any change, waiver, modification, consent or discharge be effected
except by written instrument executed by the Company and Executive.
                18.           Severability.  If any part of any term or
provision of this Agreement shall be held or deemed to be invalid, inoperative
or unenforceable to any extent by a court of competent jurisdiction, such
circumstances shall in no way affect any other term or provision of this
Agreement, the application of such term or provision in any other circumstances,
or the validity or enforceability of this Agreement. Executive agrees that the
restrictions set forth in Sections 11 and 12 above (including, but not limited
to, the geographical scope and time period of restrictions) are fair and
reasonable and are reasonably required for the protection of the interests of
the Company and its affiliates. In the event that any provision of Section 11 or
12 relating to time period and/or areas of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period or areas such
court deems reasonable and enforceable, said time period and/or areas of
restriction shall be deemed to become and thereafter be the maximum time period
and/or areas which such court deems reasonable and enforceable.
                19.           Paragraph Headings.  The paragraph headings used
in this Agreement are included solely for convenience and shall not affect, or
be used in connection with, the interpretation hereof.

6



--------------------------------------------------------------------------------



 



                20.           Governing Law.  This Agreement shall be governed
by and construed and enforced in accordance with the law of the State of
Delaware, without regard to the principles of conflict of laws thereof.
                21.           Resolution of Disputes.  With the exception of
proceedings for equitable relief brought pursuant to Section 16 of this
Agreement, any disputes arising under or in connection with this Agreement
including, without limitation, any assertion by any party hereto that the other
party has breached any provision of this Agreement, shall be resolved by
arbitration, to be conducted in Philadelphia, Pennsylvania, in accordance with
the rules and procedures of the American Arbitration Association. The parties
shall bear equally the cost of such arbitration, excluding attorneys’ fees and
disbursements which shall be borne solely by the party incurring the same;
provided, however, that if the arbitrator rules in favor of Executive, Company
shall be solely responsible for the payment of all costs, fees and expenses
(including without limitation Executive’s reasonable attorneys’ fees and
disbursements) of such arbitration. The provisions of this Section 21 shall
survive the termination for any reason of the Term (whether such termination is
by the Company, by Executive or upon the expiration of the Term).
                22.           Indemnification; Insurance.  The Executive shall
be entitled to liability and expense indemnification and reimbursement to the
fullest extent permitted by the Company’s current By-laws and Certificate of
Incorporation, whether or not the same are subsequently amended. During the
Term, the Company will use commercially reasonable efforts to maintain in effect
directors’ and officers’ liability insurance no less favorable to Executive than
that in effect as of the date of this Agreement.
                23.           Survival.  Sections 8 through 21 shall survive the
expiration or earlier termination of this Agreement, for the period and to the
extent specified therein.
                IN WITNESS WHEREOF, the parties have executed or caused to be
executed under seal this Agreement as of the date first above written.

      NOVAVAX, INC.   [SEAL]   By:
/s/ Rahul Singhvi
Name:   Rahul Singhvi Title: President and Chief Executive Officer  
/s/ Raymond J. Hage, Jr.
Raymond J. Hage, Jr.

7